DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 6 depends from claim 5 which requires a permanently installed device.  Claim 6 includes as an option the source is a moving platform source, which would contradict the previous claim.  Based on the specification and claim language, the Examiner believes this is limitation is intended to cover a vibrator or vibration-type source.  For purposes of examination, the Examiner is reading it as such.  If the Applicant intended it to be read otherwise, the Applicant is invited to correct and explain accordingly in Applicant’s response to this action.  
Claim 11 depends from claim 10 which does not require that all listed limitations recited be performed.  In the case where a petrophysical model is formed and a seismic model, an image or a tomogram is not formed, claim 11 is not further limiting.  The Examiner suggests that claim 11 be amended to include performing a well operation based at least partially on the seismic model the image, the tomogram, or the petrophysical model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrou (EP 3035083 A1) in view of Ellmauthaler (WO 2016/039928 A1).
With respect to claim 1, Barrou teaches transmitting a seismic wave from an acoustic source into a subterranean formation ([0035], lines 4-5); recording a first acoustic data comprising at a first time interval ([0015], lines 11-12); recording a second acoustic data comprising at a second time interval with the distributed acoustic sensing system ([0015], lines 17-20); determining an acoustic noise in the first acoustic data at the first time interval ([0015], lines 13-16); and calculating a third acoustic data by subtracting the acoustic noise from the second acoustic data ([0015], lines 20-24), wherein the third acoustic data comprises a reflected seismic wave and wherein the reflected seismic waves is the seismic wave after interaction with the subterranean formation ([0015], lines 25-26).  While it teaches that the method may be performed using other types of logging tools and logging operations ([0016], lines 3-7), it does not specifically teach the seismic data is recorded with a distributed acoustic sensing system.
Ellmauthaler teaches seismic data being recorded with a distributed acoustic sensing system (pg 6, lines 6-8, 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barrou to use the distributed acoustic sensing system of Ellmauthaler since such a modification would have allowed for the data to be gathered more quickly and inexpensively with smaller resolutions, as well as allowing for wellbore seismic monitoring during operations without intervention.
With respect to claim 12, Barrou teaches an acoustic source, wherein the acoustic source is configured to produce a seismic wave in a subterranean formation ([0035], lines 4-5); a sensor system configured to measure acoustic data during a time interval ([0015], lines 11-12); and an information handling system ([0024], lines 3-5; [0025], lines 1-7), wherein the information handling system is configured to: segment the time interval into a first time interval and a second time interval ([0068], lines 12-17); determine an amplitude and a phase of an acoustic noise spectrum in the first time interval ([0015], lines 13-16); remove the amplitude and a phase of the acoustic noise spectrum from the acoustic data during the second time interval to determine the acoustic data of the subterranean formation ([0015], lines 25-26).  While it teaches that the method may be performed using other types of logging tools and logging operations ([0016], lines 3-7), it does not specifically teach a distributed acoustic sensing system disposed within a wellbore, wherein the distributed acoustic sensing system is configured to measure acoustic data during a time interval.
Ellmauthaler teaches a distributed acoustic sensing system disposed within a wellbore, wherein the distributed acoustic sensing system is configured to measure acoustic data during a time interval (pg 6, lines 6-8, 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barrou to use the distributed acoustic sensing system of Ellmauthaler since such a modification would have allowed for the data to be gathered more quickly and inexpensively with smaller resolutions, as well as allowing for wellbore seismic monitoring during operations without intervention.
With respect to claims 2 and 13, Barrou teaches  the second time interval is immediately after the first time interval ([0068], lines 12-17).
With respect to claims 3 and 14, Barrou teaches the distributed acoustic sensing system is further configured to measure auxiliary signals of the acoustic source including at least one of time, time break, vibration sweep, ground force, or pressure ([0019]).
With respect to claim 7, Barrou teaches the invention as discussed above.  However, it does not teach the acoustic source is disposed on a surface.
Ellmauthaler teaches the acoustic source is disposed on a surface (pg 7, lines 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrou to have a surface deployed source as taught by Ellmauthaler since such a modification would have allowed for VSP data to be acquired.  
With respect to claims 9 and 16, Barrou teaches the invention as discussed above.  It further teaches the acoustic noise are from at least one of a mechanical device or an electromechanical device related to the tool ([0014], lines 7-18).  However, it does not teach the acoustic noise are from at least one of a mechanical device related to a DAS system, an electromechanical device related to a DAS system, a surface facility, or cultural noise.
Ellmauthaler teaches the acoustic noise are from at least one of a mechanical device related to a DAS system, an electromechanical device related to a DAS system, a surface facility, or cultural noise (pg 5, lines 5-6, 9-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrou to work to remove the various noise sources taught by Ellmauthaler since such a modification would have given cleaner data.  
With respect to claims 10 and 17, Barrou teaches forming a seismic model, an image, a tomogram, or a petrophysical model using the third acoustic data that is at least partially free of acoustic noise ([0064], lines 6-9).
With respect to claim 11, Barrou teaches performing a well operation based at least partially on the seismic model, the image, or the tomogram ([0064], lines 11-20).

Claims 5, 6, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrou in view of Ellmauthaler, and further in view of Wilson (WO 2017/023309 A1).
With respect to claims 5 and 18, Barrou as modified teaches the invention as discussed above.  However, it does not teach the acoustic source is a permanently installed device.
Wilson teaches the acoustic source is a permanently installed device (pg 6, lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrou with the permanently installed sources of Wilson since such a modification would have improved the accuracy of any comparative analysis for any repeat surveys.  
With respect to claim 6, Barrou as modified teaches the invention as discussed above.  However, it does not teach the acoustic source is a vibratory or an explosive source.
Ellmauthaler teaches the acoustic source is a vibratory or an explosive source (pg 4, lines 15-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrou with the acoustic source types of Ellmauthaler since such a modification would have allowed for the use of equipment well-known in the art that would provide the desired source emissions.  
With respect to claims 8 and 20, Barrou as modified teaches the invention as discussed above.  However, it does not teach the acoustic source is disposed within the subterranean formation.
Wilson teaches the acoustic source is disposed within the subterranean formation (pg 5, lines 14-15, 30-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrou with the subterranean source pf Wilson since such a modification would have allowed for accurate determination of the properties of desired subterranean locations.  
With respect to claim 19, Barrou as modified teaches the invention as discussed above.  However, it does not teach the acoustic source is disposed on a surface.
Ellmauthaler teaches the acoustic source is disposed on a surface (pg 7, lines 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrou to have a surface deployed source as taught by Ellmauthaler since such a modification would have allowed for VSP data to be acquired.  

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645